16-2697
     Zhang v. Sessions
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A087 857 725

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            BARRINGTON D. PARKER,
10                 Circuit Judges.
11   _____________________________________
12
13   XUIFANG ZHANG,
14            Petitioner,
15
16                       v.                                          16-2697
17                                                                   NAC
18   JEFFERSON B. SESSIONS, III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     John Chang, New York, NY.
24
25   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
26                                       Attorney General; Melissa
27                                       Neiman-Kelting, Assistant Director;
28                                       Anthony J. Messuri, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       U.S. Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Xuifang Zhang, a native and citizen of the

6    People’s Republic of China, seeks review of a July 11, 2016,

7    decision of the BIA that affirmed a May 15, 2015, decision of

8    an Immigration Judge (“IJ”) denying Zhang’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   The BIA also declined to remand the

11   case to the IJ.   In re Xuifang Zhang, No. A087 857 725 (B.I.A.

12   July 11, 2016), aff’g No. A087 857 725 (Immig. Ct. N.Y. City

13   May 15, 2015).    We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed the

16   decision of the IJ as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     In this case,

18   the agency made the following two (alternate) findings to deny

19   Zhang’s application for asylum, withholding of removal, and CAT

20   relief:   (1) she was not credible based on inconsistencies in

21   her evidence; and (2) she failed to demonstrate a well-founded

22   fear of persecution on account of her religious practice.     In

23   addition, on appeal, the BIA denied what it construed as a motion

                                     2
1    to remand, finding that Zhang failed to submit previously

2    unavailable evidence in support of such motion.                 As the

3    Government argues, Zhang, through counsel, does not challenge

4    the agency’s dispositive bases for denying her application for

5    relief or her motion to remand.

6        A petitioner’s brief to this Court must contain her

7    “contentions and the reasons for them, with citations to the

8    authorities and parts of the record on which the [petitioner]

9    relies.”      Fed.    R.   App.   P.   28(a)(8)(A).      “Issues    not

10   sufficiently argued in the briefs are considered waived and

11   normally will not be addressed on appeal,” Norton v. Sam’s Club,

12   145 F.3d 114, 117 (2d Cir. 1998); Yueqing Zhang v. Gonzales,

13   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005), in the absence

14   of manifest injustice, LNC Invs., Inc. v. Nat’l Westminster

15   Bank, N.J., 308 F.3d 169, 176 n.8 (2d Cir. 2002).        Because Zhang

16   fails to challenge the agency’s dispositive findings—the

17   adverse credibility determination and conclusion that remand

18   was not warranted absent new evidence—we deem any such arguments

19   waived.    See Yueqing Zhang, 426 F.3d at 541 n.1, 545 n.7.

20       No     manifest   injustice    results   from     denying   Zhang’s

21   petition on waiver grounds.       The agency reasonably relied on

22   multiple record inconsistencies to find Zhang not credible,

23   which was dispositive of all claims for relief, see 8 U.S.C.

                                        3
1    § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156-57

2    (2d Cir. 2006), and Zhang did not submit any evidence before

3    the BIA as required to support a motion to remand based on new

4    evidence, see Li Yong Cao v. U.S. Dep’t of Justice, 421 F.3d
5    149, 156 (2d Cir. 2005).

6        For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk




                                     4